Citation Nr: 1813851	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-60 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire 


THE ISSUE

Service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

The Veteran represented by:   Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from January 1957 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In November 2017, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  The Veteran's representative asserted that the hearing was canceled in a brief dated November 2017; however, the hearing was later held, without prejudice to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

In a January 2017 statement, the Veteran appears to be raising claims, some of which seem to be claimed as secondary to COPD. This is referred to the agency of original jurisdiction (AOJ) for appropriate action, to include determinations of the Veteran's intent.  38 C.F.R. § 19.9(b).  


FINDING OF FACT

The Veteran's COPD did not have its onset in nor is it etiologically related to service. 


CONCLUSION OF LAW

Service connection for COPD is not established. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran submitted his fully developed claim in March 2015.  Such a claim conveys that all relevant medical records are in the file.

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that his COPD is possibly a result of a number of different causes, but that all of them are related to service.  While in the Navy, he would make trips to cold weather and then would return to warm weather at Midway Island.  The frequent changes in temperatures were associated with chest congestion and he has stated that the symptoms he experiences now are identical to the symptoms he experienced back then.  While onboard his ship and on deployments, he encountered fumes from kerosene heaters, exhaust from the engine room and hibachi grills, excess humidity, smoke from burning cane fields, and allergic residue from the great numbers of birds on Midway Island.  He also experienced irritation from the heavy brine odor from desalinated water.  Further, while the Veteran worked most of his life inside doing administrative work, his first job after the military was in manufacturing and he noticed an odor from smoke from cutting oils in the machine shop and fumes in the plating room.  Finally, the Veteran has smoked for most of his life, but stopped in 2004.

In connection with his claim, the Veteran was afforded a VA examination in December 2015.  The VA examiner reviewed the Veteran's service treatment records and noted that the Veteran had several pulmonary complaints while in service and a possible diagnosis of asthma, but his remaining service treatment records were negative for any pulmonary complaints or diagnoses.  The Veteran was first diagnosed with COPD in 1990.  The examiner noted that while the Veteran stopped smoking in 2004, he has a 75-pack-year history of smoking. 

The VA examiner gave the opinion that it is less likely than not that the Veteran's current diagnosis of COPD is related to service.  The examiner noted that the Veteran's diagnosis of COPD is more specifically emphysema and that smoking is major contributor to COPD.  Further, the examiner noted while the Veteran had an asthma diagnosis in service, asthma is a reversible larger airway disease, but COPD is non-reversible.  In addition, the only scientific evidence currently available would indicate the development of the Veteran's COPD is solely related to the 75 pack years history of smoking, with no other environmental causes indicated, and the treatment of two episodes of bronchospasm in service 30 years prior, are unrelated.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for COPD.  The Board notes that the Veteran's STRs are silent as to any treatment, diagnosis, or complaints of COPD while in service. Relevant post-service treatment records reflect that the Veteran's was first diagnosed with COPD in 1990, almost 30 years after his discharge from service. 

The Board accords great probative weight to the December 2015 VA examiner's opinion that the Veteran's COPD was not incurred in or a result of the Veteran's service as it is predicated a detailed review of the records, including his STRs and VA examinations.  The VA examiner's opinion, along with the explanation that current diagnosis is more likely related to the Veteran's history of smoking, sufficiently addresses the potential link between the present COPD and service and contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran has contended on his own behalf that COPD is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's COPD and service to be complex in nature. Therefore, while the Veteran is competent to describe his symptoms, he cannot, as a layperson, provide competent medical evidence establishing a connection between his COPD and service.  Moreover, he has offered only conclusory statements on the same.  As such, his opinion is outweighed by the one provided by the VA examiner, a medical professional.

Based on the foregoing, the Board finds that service connection is not warranted for COPD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for COPD is denied.





____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


